DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Sidoti on 09/09/2021.

The application has been amended as follows:
(Claim 1) was amended to remove the word “one” from line 29 to clarify the packing device, such that the amended claim reads as follows:
--A cyclic packaging system for packaging products in folded boxes, each folded box being formed from a folded box blank and being intended for receiving a product group that is formed by a single product or a plurality of products grouped in a predetermined configuration, the cyclic packaging system comprising: 
- a supply device for supplying the product groups in a main flow direction of the packaging system, 
- a store for providing a plurality of folded box blanks, 

- a blank transfer device for arranging at least one folded box blank taken from the store in an associated starting position of the packing device, 
- a product transfer device for transferring at least one product group from the supply device to the packing device, 
- a discharge device for discharging the product groups packaged in folded boxes out of the cyclic packaging system, and 
an additional packing device for packing product groups in folded boxes, the additional packing device being arranged on a side of the supply device facing away from the packing device, when viewed in the main flow direction of the packaging system, and the product transfer device is configured to also load the additional packing device with product groups, 
wherein the product transfer device is designed and intended to push the product group onto a substantially flat and non-erected folded box blank, and that the packing device and the additional packing device are designed and intended to fold the substantially flat and non-erected folded box blank around the product group to form an Page 2 of 9Application No.: 15/805234 erected and open box, 
wherein an additional store for providing folded box blanks for the additional packing device is arranged on the same side of the supply device as the store for providing folded box blanks for the 

Allowable Subject Matter
Claims 1, 3-6, and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 3, the prior art fails to disclose or make obvious the claimed combination including the following features:
Escobar (US 2005/0055988 A1) teaches a manufacturing system for producing and packaging consumer goods (see abstract & Figs 1 and 4) including a conveying means (Fig 4, #108) for conveying the goods to two sets of packaging means (Fig 4, #211/#212. See further at least ¶ [0035]). However, Escobar teaches that the first and second packaging means are in line with the supply means (as shown in the diagrammatic system layout in Fig 1). The orientation of Escobar is in stark contrast to the stated objective of the current application: to have the packaging means be located “on a side of the supply device facing the store, when viewed in the main flow direction of the packaging system” in order to implement a packaging system capable of higher throughput while also being, “just as simple to operate as a generic packaging system.” See ¶ [0023] – [0024] of US PG-Pub of application, US 2018/0127119 A1. Further, since there is no apparent motivation to re-arrange the parts of Escobar to satisfy the claim requirements of claim 1, such a modification would not be obvious to one of ordinary skill in the art since it would require impermissible hindsight motivation to do so.
Seisaku (GB 2536806 A) teaches a packaging machine (200) with two sets of article conveyors (see Fig 6) located downstream of the supply means along with two packaging systems (Fig 6, #50A/50B). Seisaku further teaches a box blank supply device (Fig 6, #70A), located on a side of a packaging device when viewed in the main flow direction of the system. However, the system of Seisaku only teaches a singular box blank supply device, and it is not clear that a duplication of the supply device (Fig 6, #70A), such that each packaging system has a box blank supply, would not result in the device as claimed in claim 1. As stated above, the orientation of the system as presented in claim 1 has the specific advantage to implement a packaging system capable of higher throughput while also being, “just as simple to operate as a generic packaging system.” One of ordinary skill in the art would be motivated to place the duplicated supply device of Seisaku (Fig 6, #70A) closer to the packaging system (50B) rather than on the same side as the first supply device (70A). Therefore, arranging a duplicated supply device of Seisaku to the specific orientation as claimed in claim 1 would require impermissible hindsight motivation to do so.
Regarding claims 4-6 and 8-14, they are allowed as depending from claims 1 and 3, identified as allowable (see above).
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731